 Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 1 of 21 PageID: 1




 COHN LIFLAND PEARLMAN
 HERRMANN & KNOPF LLP
 Jeffrey W. Herrmann
  jwh@njlawfirm.com
 Audra DePaolo
  ad@njlawfirm.com
 Park 80 West – Plaza One
 250 Pehle Avenue, Suite 401
 Saddle Brook, New Jersey 07663
 Tel.: (201) 845-9600
 Fax: (201) 845-9423
 Liaison Counsel for Plaintiff and the Class

 WOLF POPPER LLP
 Robert C. Finkel
  rfinkel@wolfpopper.com
 Adam J. Blander
  ablander@wolfpopper.com
 845 Third Avenue, 12th Floor
 New York, New York 10022
 Tel.: (212) 759-4600
 Fax: (212) 486-2093
 Lead Counsel for Plaintiff and the Class

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

EMPLOYEES’ RETIREMENT SYSTEM OF                     Case No.:
THE PUERTO RICO ELECTRIC POWER
AUTHORITY, Individually and on Behalf of                               Civil Action
All Others Similarly Situated,
                                                           CLASS ACTION COMPLAINT
                                Plaintiffs,

        vs.

CONDUENT INC., ASHOK VEMURI, and
BRIAN WEBB-WALSH,

                                Defendants.

        Plaintiff, Employees’ Retirement System of the Puerto Rico Electric Power Authority,

 by its attorneys, brings this class action on behalf of a Class consisting of itself and all other

 persons who purchased Conduent, Inc. common shares on the open market on a U.S. stock



 Doc.#201253v1
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 2 of 21 PageID: 2




exchange, during the Class Period February 21, 2018 through November 6, 2018.

       Plaintiff alleges the following based upon personal knowledge as to itself and its own

acts and upon information and belief as to all other matters. Plaintiff’s information and belief is

based on, among other things, the independent investigation of its undersigned counsel. This

investigation included, but was not limited to, a review and analysis of: (a) Conduent’s public

filings with the Securities and Exchange Commission; (b) research reports by securities and

financial analysts; (c) transcripts of Conduent’s earnings conference calls and industry

conferences; (d) other publicly available presentations by Conduent; (e) Conduent’s press

releases; (f) news and media reports concerning Conduent and other facts related to this action;

(g) data reflecting the pricing and trading volume of Conduent common shares; and (h) other

publicly available material and data, including as identified herein.

                                PRELIMINARY STATEMENT

       1.      Conduent was formed effective December 31, 2016 from a collection of

businesses within the Xerox Corporation. Conduent was spun-off to Xerox shareholders in a

ratio of one Conduent share for every five Xerox shares owned. Conduent’s primary business is

to run operations for clients, such as toll-booth collections.

       2.      Throughout 2017, Conduent and its two most senior officers (defendants herein)

repeatedly represented that Conduent was going through a one-year transformation and would

exit as a unified business with a cohesive information technology.

       3.      On February 21, 2018, the beginning of the Class Period, defendants represented

to shareholders on a conference call that it had “made impressive progress towards transforming

our company in almost every dimension, with every function and unit contributing in some

way.” Defendants repeated those representations in press releases and conference calls




                                                -2-
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 3 of 21 PageID: 3




throughout 2018.

       4.       These representations led to a two-day stock price increase of $2.29 per share (or

14.3%), on February 21-22, 2018.

       5.       The truth however was revealed on November 7, 2018, when defendants

acknowledged that Conduent had suffered reduced third quarter and projected fourth quarter

operating results caused by “continued suboptimal performance from an inherited legacy

technology vendor. The performance issue stem[s] from the vendor’s inability to deliver on

service level agreements, lack of responsiveness to Conduent’s needs, and poorly structured

contract which we inherited” and that an “outdated and historically under-invested legacy IT

infrastructure has caused major disruptions to our operations and impacted clients and delivery

performance.”

       6.       These true facts caused Conduent common stock to tumble $5.60 per share to

$13.62, or down 29.1% on very heavy volume

       7.       Plaintiff, individually and on behalf of the Class, seeks damages attributable to

the inflation in Conduent’s common stock attributable to defendants’ materially false and

misleading statements during the Class Period.

                                JURISDICTION AND VENUE

       8.       This action arises under Sections 10(b) (15 U.S.C. §78j(b)) and 20(a) (15 U.S.C.

§78t(a)) of the Securities Exchange Act of 1934, 15 U.S.C. §78a et seq., and Rule 10b-5 (17

C.F.R. §240.10b-5) promulgated thereunder by the SEC, and is brought on behalf of investors

who purchased Conduent common shares on the open market during the Class Period.

       9.       In connection with the acts alleged herein, the defendants directly or indirectly

used the means and instrumentalities of interstate commerce, including the United States mails




                                                -3-
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 4 of 21 PageID: 4




and facilities of a national exchange.

       10.     Jurisdiction is conferred upon this Court by Section 27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1331. This action arises out of the laws of the United States.

The Courts of the United States have exclusive jurisdiction of claims brought under the

Exchange Act under 15 U.S.C. § 78aa.

       11.     This Court has personal jurisdiction over the defendants pursuant to Section 27

of the Exchange Act (15 U.S.C. §78aa) because defendants have sufficient contacts with the

United States through their regular and substantial transaction of business therein and exercising

jurisdiction over those defendants is reasonable.

       12.     Venue is proper in this District because Conduent maintained offices in this

District during the Class Period and many of the acts and transactions constituting the violations

of law herein complained of occurred within this District, including the preparation and

dissemination of materially false and misleading financial statements and corporate documents.

                                            PARTIES

       13.     Plaintiff purchased Conduent common stock during the Class Period, as set forth

in the accompanying Certification, and was damaged thereby.

       14.     Defendant Conduent is a New Jersey-based digital interactions company that

describes itself as a “provider of business process services with expertise in transaction-

intensive processing, analytics and automation. We serve as a trusted business partner in both

the front office and back office, enabling personalized, seamless interactions on a massive scale

that improve end-user experiences.” See, e.g., 2017 Form 10-K filed March 1, 2018 at 1.

       15.     The following are examples of the types of services Conduent offers its

customers (synopsized from its website):




                                               -4-
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 5 of 21 PageID: 5




       Hertz – needed to develop and deploy an education solution to train new hires
       and develop future managers. CNDT provided a shared-services global learning
       management system.

       South Dakota Dept of Health – needed a user-friendly, web-based system with
       functionality that would allow them to collect as much data in as short a time as
       possible. CNDT provided its Maven Disease Surveillance and Outbreak
       Management software.

       Oakland CA – needed to improve the way people were able to pay parking
       tickets. CNDT rebuilt a pay-by-web option built a new pay-by-phone system.

       A county in Tennessee – needed someone to conduct a dependent eligibility
       verification to make sure that their benefit spend was going to those that were
       truly eligible to participate in the plan. CNDT provided its Proof of Eligibility
       methodology for dependent verification.

       Delaware Division of Child Support Enforcement – needed to update its 30-year
       old technology system. CNDT developed a new system.

       Oklahoma State Firefighters Pension and Retirement System – needed to move
       from sending only paper checks to also offering funds being sent electronically.
       CNDT rolled out a system to offer the electronic payments.

       16.     Conduent became a public company on December 31, 2016, when it was spun-

off from the Xerox Corporation.

       17.     Effective December 31, 2016, Xerox shareholders received one share of

Conduent common stock for every five shares of Xerox stock they owned. Conduent started

trading as a public company on January 3, 2017.

       18.     Defendant Ashok Vemuri has been the Chairman and Chief Executive Officer of

Conduent since its inception as a public company. Vemuri is Conduent’s primary spokesperson

on investor conference calls, investor presentations, and in press releases.

       19.     Defendant Brian Webb-Walsh has been Conduent’s Chief Financial Officer

since its inception as a public company. Webb-Walsh is a frequent spokesperson on investor

conference calls, investor presentations, and in press releases.




                                               -5-
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 6 of 21 PageID: 6




       20.     Defendants Vemuri and Webb-Walsh are referred to as “Individual Defendants.”

Conduent, as a corporation, is charged with the actual knowledge of each of its senior officers,

including each of the Individual Defendants. Each of the Individual Defendants’ statements

alleged herein was made within the scope of his authority and is therefore chargeable against the

Company.

                               CLASS ACTION ALLEGATIONS

       21.     Plaintiff brings this action as a class action pursuant to Rules 23(a) and 23(b)(3)

of the Fed. R. Civ. P. on behalf of itself and persons who purchased Conduent common stock on

the open market on a U.S. stock exchange during the Class Period (February 21, 2018 through

November 6, 2018). Excluded from the Class are Defendants, present or former executive

officers of Conduent, and the Individual Defendants’ immediate family members (as defined in

17 C.F.R. § 229.404, Instructions (1)(a)(iii) and (1)(b)(ii)).

       22.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at this time

and can only be ascertained through appropriate discovery, Plaintiff believes there are thousands

of members of the Class. Conduent common stock was actively traded on the New York Stock

Exchange throughout the Class Period.

       23.     Plaintiff will fairly and adequately protect the interests of the members of the

Class. Plaintiff has retained competent counsel experienced in class action litigation under the

federal securities laws to further ensure such protection; it is a member of the Class; its claims

are typical of the claims of all Class members; and it does not have interests antagonistic to, or

in conflict with, those of the Class.

       24.     A class action is superior to other available methods for the fair and efficient




                                                -6-
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 7 of 21 PageID: 7




adjudication of this controversy since a multiplicity of actions could result in an unwarranted

burden on the Court system and could create the possibility of inconsistent judgments.

Moreover, a class action will allow redress for many persons whose claims would otherwise be

too small to litigate individually. There will be no difficulty in the management of this action as

a class action.

        25.       There are numerous questions of law and fact which are common to the Class

and which predominate over any questions affecting individual members of the Class,

including:

        (a)       Whether the federal securities laws were violated by defendants’ acts as alleged
                  herein;

        (b)       Whether the defendants misrepresented or omitted material facts concerning
                  Conduent’s technology and customer relations;

        (c)       Whether defendants’ statements omitted material facts necessary to make the
                  statements made not misleading in light of the circumstances under which they
                  were made;

        (d)       Whether defendants knew or recklessly disregarded that their statements were
                  false and misleading;

        (e)       Whether defendants engaged in perpetrating a manipulative and deceptive
                  scheme and/or otherwise engaged in a fraudulent course of conduct;

        (f)       Whether the prices of Conduent’s common shares were artificially inflated; and

        (g)       Whether members of the Class were damaged by virtue of their investments in
                  Conduent common shares during the Class Period, and if so, the appropriate
                  measure of damages.

                                 SUBSTANTIVE ALLEGATIONS

                     Background Facts – Conduent’s Transformation Period

        26.       Over the year prior to the Class Period, defendants acknowledged that Conduent

was a disparate company that had been cobbled together from different parts of Xerox and was

going through a transformation period.


                                                 -7-
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 8 of 21 PageID: 8




Conduent’s Fourth Quarter 2016 Operating Results and Conference Call

        27.     On February 22, 2017, before the opening of trading, Conduent issued a press

release reporting Conduent’s fourth quarter and full-year 2016 operating results (albeit as part

of Xerox). The Company reported 2016 revenues of $6.408 billion, and fourth quarter 2016

revenues of $1.514 billion. Defendant Vemuri was quoted in the press release as stating that

Conduent’s “near-term focus is on strengthening client relationships, completing the build-out

of our management structure, and continuing the success of our strategic transformation

program critical in reaching our margin expansion goals.”

        28.     On the February 22, 2017 earnings call conducted shortly after the press release

was issued, Vemuri, in his prepared remarks emphasized (at 2) that “our long-term ambition is

to become a sustainable leader of this industry,” which “will require outperforming on many

dimensions, including but not limited to … deploying technology leverage process capabilities

and best-in-class people delivering best-in-class solutions.” Vemuri added (at 2) that “As we

conclude this important separation milestone, I have an even stronger conviction that we are

focused on the right actions and changes to enhance Conduent’s leadership position in the

marketplace.” Id.

        29.     Vemuri stated that Conduent’s “[i]nitial focus areas includ[e] building our IP

[intellectual property] infrastructure....” Id.

Conduent’s First Quarter 2017 Operating Results and Conference Call

        30.     On May 10, 2017, prior to the start of trading on U.S. securities markets,

Conduent issued a press release reporting first quarter 2017 operating results. Vemuri was

quoted in the press release as stating that “We made meaningful progress on a number of fronts

in our first quarter as a stand-alone public company….”




                                                  -8-
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 9 of 21 PageID: 9




       31.     Vemuri added on a conference call conducted on May 10, 2017 shortly after the

issuance of the release:

       During the first quarter, we achieved financial results in line with our expectations
       while making major strides in [starting] up our new company, refreshing the
       business model, developing a client-centric go-to-market strategy, focusing on our
       operating model and creating a One Conduent culture. Additionally, our strategic
       transformation continues to be on track, and I remain confident of our journey
       forward.

Conduent’s Second Quarter 2017 Operating Results and Conference Call

       32.     Conduent released second quarter 2017 operating results in a press release dated

August 9, 2017, issued prior to the opening of the U.S. securities markets. Conduent reported

revenue of $1,496 million, a net loss of $4 million, GAAP earnings per share of ($0.03) and

adjusted net income of $36 million, defendant Vemuri was quoted in the press release as stating:

       Our second quarter demonstrated meaningful progress towards building a
       profitable and growing company. We delivered adjusted earnings in-line with
       our expectations, advanced our cost savings initiatives, implemented our new go-
       to-market strategy and continued streamlining our operations. While we still
       have work ahead of us, particularly in our customer experience offering, we
       continue to drive operational excellence and deliver best-in-class service and
       experiences for our clients. We believe we are well positioned to achieve our
       strategic transformation goals and are making steady progress on creating a One
       Conduent culture.

       33.     Defendant Webb-Walsh added that:

       Our 2017 financial targets remain unchanged as we continue to balance our cost
       savings and investment strategy…. While our revenue trajectory is under
       pressure, new business signings growth has been strong the last two quarters,
       which we expect will help improve our revenue trend over the medium term. In
       addition, free cash flow meaningfully improved compared with last year and we
       expect to see continued margin expansion in the back half of the year. Overall,
       we executed on our plan this quarter and believe we are well positioned for the
       second half of the year.

       34.     Conduent conducted a conference call with investors shortly following the

issuance of the press release. On the call, defendant Vemuri stated:




                                              -9-
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 10 of 21 PageID: 10




       This was a solid quarter for us. As you will see, we are getting traction from an
       aggressive plan, creating change across every facet of our company. Some of
       these changes are having an immediate financial benefit. Others will require
       more time. But we are encouraged by the progress we are making and, as a result,
       are reaffirming our full year guidance.

       35.     Vemuri emphasized that when Conduent separated from Xerox it was “an

assortment of entities with an unfocused portfolio, redundant systems, inconsistent processes,

and unreliable management information.” Since then, Vemuri stated, Conduent had

“aggressively attacked internal issues and problem businesses with the fastest return on effort.”

       36.     Vemuri added on the call (at 3-5) that:

       Conduent inherited a sprawling, fragmented, and costly operational structure that
       restrained our execution and competitiveness. Aligning our cost structure and
       operational footprint with industry benchmark is foundational to our turnaround plan.
       We are getting our arms around this opportunity and the results are starting to show. –

                                        *       *        *

       Conduent is becoming a leaner, more focused organization enabling greater
       agility and sharper market execution. Strategic transformation is essential to this
       first phase of our turnaround plan. Our progress to date combined with the
       pipeline of future projects are key factors in our confidence to reaffirm our
       guidance for the full year.

                                        *       *        *

       We are well on our way to driving the much needed transformation of the company.

Conduent’s Third Quarter 2017 Operating Results and Conference Call

       37.     On November 8, 2017, prior to the opening of the U.S. securities markets,

Conduent issued a press release reporting third quarter 2017 operating results. Defendant

Vemuri was quoted in the press release as stating:

       We delivered another solid quarter while rightsizing the company through
       divestitures and strategic actions, positioning us to amplify our core. In the third
       quarter, we made progress on contract remediation and improved our
       technology-led vertical go-to market strategy. Profitability in our commercial
       segment improved and we achieved strong renewal rates, pipeline growth and



                                              - 10 -
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 11 of 21 PageID: 11




       improved delivery across our portfolio of offerings. We are progressing well on
       our path to building a sustainable, predictable and profitable enterprise that will
       be a leader in our industry.

       38.    Defendant Webb-Walsh added in the November 8, 2017 press release that:

       Our third quarter results demonstrate progress in our strategic transformation
       initiative and the stabilization of our core business as we grew Adjusted
       EBITDA by 11% and 3% compared with Q2 2017 and Q3 2016, respectively.

       39.    In a conference call following the release of earnings, defendant Vemuri stated:

       …I will share an update on our strategic transformation initiative. This is on
       track to deliver on our cumulative cost savings target of $700 million by the end
       of 2018, supported with a robust pipeline of savings initiatives…. An aggressive
       adoption of automation technologies, combined with process standardization and
       more modern work models are combining to help us achieve these kinds of
       efficiencies.

       40.    On the call Vemuri represented that Conduent had made great strides in

improving its information technology:

       The inventorying and rationalization of our extensive portfolio of technology
       platforms has been a focus since our separation. During the third quarter, we
       finalized this work, and identified the 24 platforms around which we will build
       our business into the future. Over 60% of our business is delivered from
       platform-enabled services, and I see room for increasing that moving forward.
       We have earmarked a considerable investment for additional modernization and
       competitiveness, particularly around analytics and digitalization.

       The highly fragmented structure we inherited, included a disjointed IT
       infrastructure that has impeded productivity and performance as an organization.
       During the third quarter, we made major strides in centralizing our technology
       ecosystem, including standardizing our internal systems, investing in tools and
       consolidating disparate internal platforms. Collectively, this work is contributing
       to a more agile, productive and contemporary work environment.

                 Class Period Materially False and Misleading Statements

       41.    By February 2018, defendants began to represent to investors that Conduent had

exited the transformation phase and had cured inefficiencies caused by operating on multiple

information resource platforms. However, as demonstrated by defendants’ admissions on




                                              - 11 -
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 12 of 21 PageID: 12




November 7, 2018, those representations were false, and Conduent remained mired in

inadequate technology and third-party agreements that it had been saddled with upon its

divestiture from Xerox.

Fourth Quarter 2017 Operating Results and Conference Call

         42.   On February 21, 2018, prior to the commencement of trading on U.S. securities

markets, Conduent issued a press release reporting full year and fourth quarter 2017 operating

results. For the fourth quarter, Conduent reported revenue of $1,493 million, net income from

continuing operations of $208 million, and GAAP diluted EPS from continuing operations of

$0.98.

         43.   The press release emphasized that Conduent had “[o]verachieved 2017 strategic

transformation goals and [was] on track for 2018 savings.” The press release also stated that

Conduent experienced in the fourth quarter 2017 “[s]trong cash flow from operations of $237

million and adjusted free cash flow of $205 million.”

         44.   Vemuri stated in the press release that Conduent was “right on track against our

financial and operational game plan” and that Conduent had “aggressively addressed our cost

structure to deliver meaningful improvements in our margins and cash flow.”

         45.   On the conference call shortly after the issuance of the press release, Vemuri

added that “early results from our strategic changes indicate we are on the right path…. Given

this progress, we entered 2018 with the confidence that we are on the right path to generate

profitable growth as we come through this year.... At the same time, we made impressive

progress towards transforming our company in almost every dimension, with every function and

unit contributing in some way.”

         46.   In reaction to the fourth quarter 2017 earnings results and the representations on




                                              - 12 -
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 13 of 21 PageID: 13




the conference call, on February 21, 2018 Conduent common stock advanced $1.87 per share or

from $15.99 to $17.86 per share on trading volume of 7,256,380 shares. On February 22, 2018

Conduent stock rose by $0.42 per share to $18.28 per share, for a two-day gain of $2.29 per

share, or 14.3%.

First Quarter 2018 Operating Results and Conference Call

       47.     On May 9, 2018, Conduent issued a further press release reporting first quarter

2018 operating results. The headline of the press release read in large, bold letters:

       Strong Operational and Financial Performance Led by
       Commercial Segment; Executing on Portfolio Strategy with
       Improvement in Core Business

       48.     For the 2018 first quarter, Conduent reported revenue of $1.42 billion. Vemuri

was quoted in the press release as stating: “We had a strong start to the year and continued to

show improvement in our trajectory from both a financial and operational perspective…. In the

first quarter, our Commercial revenues … grew three percent as investment in our core is

starting to yield results. Profitability improved across key segments with higher service line

penetration, better pricing and deployment of platforms and software.”

       49.     On the conference call after the issuance of the press release, Vemuri added:

“We’re off to a solid start to the year. We’re making strides across every facet of the company

and are starting to see the return on the work we began last year…. Overall, I am very pleased

with our progress in the first quarter.” Transcript at 2.

       50.     Vemuri added on the call that “Real estate and IT [information technology]

remain large contributors to our transformation work and are progressing well. Consolidations

across our locations, data centers and networks will continue as we come through 2018.”

Transcript at 3.



                                               - 13 -
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 14 of 21 PageID: 14




       51.     With respect to existing contracts, Vemuri stated “we secured a major contract

renewal for a multi-phased modernization project with a longstanding client in the transit

industry that continues to rely on Conduent for innovative technology in design, installation,

operation and key updates…. [W]e have the team, resources, and offerings to strengthen our

position as a best-in-class provider of technology enabled business service solutions.”

Transcript at 3.

       52.     Webb-Walsh added on the call (at 7): “we are aggressively modernizing our

technology platforms with almost $200 million of new investment that will incorporate new

technologies like blockchain, cognitive learning and robotic process automation. An easily

relatable example is our proprietary automated tolling platform which connects every aspect of

the value chain involved in the collection, payment and service of tolling in our highway

system.”

The June 8, 2018 Analyst Day Meeting

       53.     On June 8, 2018, defendants hosted an Analyst Day conference. At the

conference (tr. at 3-4) Vemuri misrepresented that “We have taken back our critical network

infrastructure as well as our client facing applications from service providers to whom we had

outsourced for better control and performance by ourselves”:

       Our motto within Conduent is that we have only one of everything, including a
       single version of the truth. In our first year, we aggressively reduced redundant
       reporting systems, enabling more agile and data driven decision making…. We're
       also aggressively attacking our IT infrastructure with a goal of consolidating
       down to two primary data centers and a single network backbone by 2020. We
       have taken back our critical network infrastructure as well as our client facing
       applications from service providers to whom we had outsourced for better control
       and performance by ourselves.

 Second Quarter 2018 Operating Results and Conference Call

       54.     On August 8, 2018, prior to trading on the U.S. securities markets, Conduent



                                              - 14 -
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 15 of 21 PageID: 15




issued a further press release reporting earnings for the second quarter of 2018. The press

release was entitled, again in bold, large letters:

        Strong Earnings Growth; Executing on Digital Interactions Strategy
        and Meaningful Progress on Portfolio Actions

        55.     Vemuri was quoted in the press release as stating, “We delivered another strong

quarter with continued growth in operating margin and adjusted EBITDA, while investing in

our digital interactions and platform-based offerings. We expanded our new business pipeline

and have achieved a consistent revenue baseline…. Our core remains on track to realize

organic top-line growth by year-end.”

        56.     In the call after the issuance of the release, prior to commenting on Conduent’s

operating results, Vemuri addressed “a matter that has been in the press recently around

[Conduent’s] performance on a tolling contract with a state government agency.” Transcript at

2. Vemuri stated in this regard: “[I]ssues tend to arise in the implementation phase of the

startup and ramp of a new tolling system, particularly one that involves transitioning, multiple

legacy systems to a new and updated integrated state-wide system. We have the capability to

efficiently resolve these issues and are dedicating all necessary resources to meet our

contractual commitments…. We … are confident in our ability to address this issue, and are

making good progress towards mutually agreed upon timelines.” Id.

        57.     Vemuri added on the call (at 4), “This is the sixth consecutive quarter that we

have shown year-over-year margin expansion and adjusted EBITDA growth. We are clearly on

the right track towards our long-term goals.”

                                      The Truth Is Revealed

        58.     Before the market opened on November 7, 2018, Conduent issued a press release

announcing its third quarter 2018 results in which earnings per share missed Wall Street


                                                - 15 -
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 16 of 21 PageID: 16




estimates by 1.4% and revenues missed by 2.8%. The Company also lowered fiscal 2018

revenue guidance 2.5%, lowered adjusted EBITDA [earnings before interest taxes depreciation

and amortization] guidance 4.4% and lowered adjusted free cash flow guidance by 12.8%.

       59.     The press release stated that “[o]ur updated guidance reflects recent technology

and infrastructure performance issues which are being addressed.”

       60.     During the ensuing earnings call, Vemuri blamed the lowered outlook on the

“continued suboptimal performance from an inherited legacy technology vendor. The

performance issues stem from the vendor’s inability to deliver on service level agreements, lack

of responsiveness to Conduent’s needs and poorly structured contracts which we inherited” and

an “outdated and historically under-invested legacy IT infrastructure has caused major

disruption to our operations and impacted client and delivery performance.”

       61.     On the call, Conduent’s CEO said “we did inherit a very challenged

infrastructure” and “we have addressed this issue for the last six to seven months” and “I’ve

characterized it as at one point in time our infrastructure being fifth world” and “So again not

new, got amplified suddenly.”

       62.     Several analysts questioned Vemuri and Webb-Walsh regarding the “inherited

legacy technology vendor” and “outdated and historically under-invested legacy IT

infrastructure.” It was only then that investors learned the truth about the Company’s

undisclosed problems.

       63.     First, in response to a question from research analyst Puneet Jain with the

investment firm JPMorgan, “we did inherit a very challenged infrastructure both from a network

perspective, the quality of the assets and unfortunately a contract that necessitated us to

continue to work with the service provider that we had engaged with prior to the formation of




                                               - 16 -
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 17 of 21 PageID: 17




Conduent.”

       64.     Jim Suva, an analyst from Citigroup, expressed concern that Conduent had been

withholding this troubling information concerning service providers over the prior year:

       Things like outdated infrastructure and such shouldn't be a surprise today, and now
       they’re really kind of coming out. So what did you uncover or is this just a new
       look under the covers or a new chapter, or how should we think about why now as
       opposed to 12, 14, 15, 18 months ago?”

       65.     Vemuri acknowledged that these problems had existed for some time:

       From an infrastructure and network perspective the work started last year, it
       takes time for it to sort of unravel or for the results to - good or bad, to become -
       to be revealed. And since we were constrained by the service provider that we
       used, we were doubly challenged, and this sort of blew up in our face if you will
       or got amplified as we moved more and more of our capabilities and our business
       from labor base to more technology based and the amplification became
       extremely apparent in our results as you have seen in this particular quarter. This
       is not a new issue. We've been addressing this for a while. The impact of this
       has suddenly accelerated and got amplified…. So again not new, got amplified
       suddenly.

       66.     After the call, Brian Essex, the Morgan Stanley analyst following Conduent,

lowered (i) “2018 and 2019 revenue estimates to $5.37bn (vs. 5.48bn prior) and $4.74 bn (vs.

$4.78bn prior), respectively,” (ii) “adjusted 2018 and 2019 EBITDA estimates … to $642mm

and $647mm, respectively,” and the “price target … to $16.” Essex identified the rationale for

his reduced expectations as including:

       Legacy technology troubles. Issues around legacy technology, both inherited
       subcontractor contracts as well as underinvestment in infrastructure, caused
       delays in delivery performance. CNDT’s poorly structured vendor contracts
       impacted the company’s ability to deliver on service legal agreements, resulting
       in penalties to CNDT. Separately, legacy IT infrastructure caused disruptions to
       operations, which negatively impacted client delivery.

       67.     Frank Atkins, the research analyst with SunTrust Robinson Humphrey, reduced

his price target on Conduent from $28.00 to $18.00 a share and commented on the “loss of

credibility in management and guidance as a more positive tone was conveyed at recent investor



                                              - 17 -
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 18 of 21 PageID: 18




events.” On this news, on November 7, 2018, Conduent common stock fell $5.60 per share to

$13.62, or down 29.1% on very heavy volume.

                                             COUNT 1

                     Against Defendants for Violation of Sections 10(b) of
                       The Exchange Act and Rule 10b-5 Thereunder

          68.   Plaintiff incorporates each of the foregoing paragraphs as if fully set forth herein.

          69.   Defendants participated in a course of conduct involving misrepresentation and

concealment of adverse material information about the business of Conduent as specified

herein.

          70.   Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of fraudulent conduct as alleged herein in an effort to assure investors of Conduent’s

progress, which included the making of, or the participation in the making of, untrue statements

of material facts and omitting to state material facts necessary in order to make the statement

made about Conduent and its business, in light of the circumstances under which they were

made, not misleading. This conduct operated as a fraud and deceit upon the purchasers of

Conduent during the Class Period.

          71.   The Individual Defendants are liable as direct participants in the wrongs

complained of herein.

          72.   Had Plaintiff and the other members of the Class known of the material adverse

information not disclosed by defendants, or had they been aware of defendants' material

misstatements, they would not have purchased Conduent at artificially inflated prices.

          73.   Plaintiff and the Class were injured because the risks that materialized were risks

of which they were unaware as a result of defendants’ misrepresentations, omissions and other



                                               - 18 -
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 19 of 21 PageID: 19




fraudulent conduct alleged herein. The decline in the price of Conduent was caused by the

public dissemination of the true facts, which were previously concealed or hidden. Absent

defendants’ wrongful conduct, plaintiffs and the Class would not have been injured.

          74.   The price of Conduent declined materially upon public disclosure of the true

facts which had been misrepresented or concealed, as alleged in this complaint. Plaintiff and

other members of the Class have suffered substantial damages as a result of the wrongs alleged

herein.

          75.   By reason of the foregoing, defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

                                           COUNT II

                              Against Individual Defendants
                        Pursuant to Section 20(a) of the Exchange Act

          76.   Plaintiff incorporates by reference and realleges each of the foregoing

allegations.

          77.   The Individual Defendants had direct involvement in the day-to-day operations

of the Company and had the power to control or influence the particular statements giving rise

to the securities violations as alleged herein, and exercised the same.

          78.   As set forth above in Count I, Conduent violated Section 10(b) and Rule 10b-5

promulgated thereunder by its acts and omissions as alleged in this Complaint.

          79.   By virtue of his position as Chairman and Chief Executive Officer of Conduent,

defendant Vemuri is liable for the company's violations of Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder, as alleged in Count I, pursuant to Section 20(a) of the

Exchange Act.

          80.   By virtue of his position as Chief Financial Officer of Conduent, defendant



                                               - 19 -
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 20 of 21 PageID: 20




Webb-Walsh is liable for the company's violations of Section 10(b) of the Exchange Act and

Rule 10b-5 promulgated thereunder, as alleged in Count I, pursuant to Section 20(a) of the

Exchange Act.

        81.        As a result of the deceptive practices and false and misleading statements and

omissions, the market price of Conduent’s common shares was artificially inflated during the

Class Period. In ignorance of the false and misleading nature of the representations described

above and the deceptive and manipulative devices employed by defendants, plaintiff and the

other members of the Class, in reliance on either the integrity of the market and/or directly on

the statements and reports of defendants, purchased Conduent’s common shares at artificially

inflated prices.

        82.        As a direct and proximate result of defendants’ wrongful conduct, plaintiff and

other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

        83.        By virtue of the foregoing, the Individual Defendants violated Section 20(a) of

the Exchange Act.

        84.        Plaintiff and the other members of the Class have been damaged by the

violations as described in this Count and seek recovery for the damages caused thereby.

                                       PRAYER FOR RELIEF

        WHEREFORE, plaintiff, on behalf of itself and the other members of the Class, prays

for judgment as follows:

        1.         Declaring this action to be a proper class action maintainable pursuant to Rule

23(b)(3) of the Fed.R.Civ.P. and declaring plaintiff to be a proper Class representative;

        2.         Awarding plaintiff and the other members of the Class damages suffered as a




                                                 - 20 -
Case 2:19-cv-08237-SDW-SCM Document 1 Filed 03/08/19 Page 21 of 21 PageID: 21




result of the wrongs complained of herein, together with appropriate interest;

       3.      Awarding plaintiff and the other members of the Class their costs and expenses

of this litigation, including reasonable attorneys' fees and experts' fees and other costs and

disbursements; and

       4.      Awarding plaintiff and the other members of the Class such other and further

relief as may be just and proper under the circumstances.

                                        JURY DEMAND

       Plaintiff demands a trial by jury for all claims so triable.

Dated: March 8, 2019

                                                        COHN LIFLAND PEARLMAN
                                                        HERRMANN & KNOPF LLP

                                                        By: s/Jeffrey W. Herrmann
                                                        Jeffrey W. Herrmann
                                                        Audra DePaolo
                                                        Park 80 West – Plaza One
                                                        250 Pehle Avenue, Suite 401
                                                        Saddle Brook, New Jersey 07663
                                                        (201) 845-9600

                                                        Liaison Counsel for Plaintiff and the Class

                                                        Robert C. Finkel
                                                        Adam J. Blander
                                                        WOLF POPPER LLP
                                                        845 Third Avenue, 12th Floor
                                                        New York, New York 10022
                                                        (212) 759-4600

                                                        Lead Counsel for Plaintiff and the Class




                                               - 21 -
